Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is responsive to communications received on 09/08/2022.


Status of Claims
Claims 1, 5-6, 8, 12-13, 15 and 19-20 were amended.
Claims 1-20 are pending.

Response to arguments
With respect to the 35 USC § 101 rejection, in light of applicant’s amendments and arguments the rejection is withdrawn.
With respect to the 35 USC § 103 rejection, applicant amendments necessitated new grounds of rejection. The argued claim limitations were found in Raanani ¶22 discloses using an offline analysis component to analyze content and generating classifiers for content based “time windows can be of varying lengths or fixed lengths … and analyze features such as a pitch of the voice,  a topic the customer spoke about first, and the length of the customer's first talk, to generate the classifier” this determined classifiers by the “machine learning algorithm” are used in different embodiments throughout the prior art such as later for example in Raanani ¶63-67 give the full picture of how the classifiers Fig. 5, interpreted to be pre-determined since they are used later on in embodiment of Fig. 6 and in addition reciting “generate an interest profile (e.g., via the interest profile generator 314) with a list of concepts/topics”. See also Raanani ¶29 reciting “The action item identification system can analyze the conversations to identify the action items automatically, e.g., based on a predefined schedule”. The rejection mapping is updated below.
Claims 5, 12 and 19 amendments necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US 20140129331 A1) hereinafter referred to as Spivack in view of Raanani et al. (US 20180122383 A1) hereinafter referred to as Raanani.

With respect to claim 1, Spivack discloses: A computer-implemented method comprising: monitoring, by one or more processors, a conversation in a communication system; (Spivack ¶221 discloses monitoring “momentum of each topic in a conversation, dialogue, message, or any stream of text”).
generating, by one or more processors, a list of topics in the conversation (Spivack ¶63 “generate an interest profile (e.g., via the interest profile generator 314) with a list of concepts/topics”).
determining, by one or more processors, a flow for each topic based on length of time, (Spivack Abstract discloses the intention of “predicting a future momentum for the identified topic”, mapped to a flow of topic while Spivack ¶68 “The statistics or any qualitative data computed as a function of time in a given time period or in real time can be used to detect trends” wherein trend detection is mapped to the flow of topic and time period mapped to length of time).
number of participants, (Spivack ¶221 discloses the trend detection is a function of “size of the crowd (e.g., number of users)”).
and sentiment associated to each topic, (Spivack ¶208 targeting engine using “sentiment on various topics”. Additionally, Spivack ¶230-231 “sentiment of each topic or concept can also be determined to add additional dimensions of data to the topic”).
the flow being the progress of interactions and shifts for each topic; (Spivack ¶56 “detecting, identifying trends, filtering/prioritizing according to topics/trends/what's popular, and for generating interactive user interfaces which depict trends or popular topics/ideas/concepts updatable in real time or near real time. The interactive UI may also be actionable to navigate to or through related topics, tags, ideas, people, users, or content.” Wherein the navigation through topics using the interactive user interface is mapped to progress of interactions. Spivack ¶216-217 “topics can change as the event progresses” based on change of interest in a topic, mapped to shifts for each topic).
building, by one or more processors, a statistical model for each topic based on the flow (Spivack ¶40 “host server 100 operates in real-time or near real-time and is able to generate useful analytics/statistics regarding network or online activity to detect current trends or predict upcoming trends”).
Spivack does not explicitly disclose: “generating, by one or more processors, a list of topics in the conversation based on an identification of one or more predetermined topics and a corresponding expected conversation length from data provided by a scheduling system;” and building, by one or more processors, a statistical model for each topic based on the flow “a statistical model for each topic based on the flow indicating predicted success of a topic progression for an incoming conversation;”
However, Raanani in an analogous art discloses: generating, by one or more processors, a list of topics in the conversation based on an identification of one or more predetermined topics and a corresponding expected conversation length from data provided by a scheduling system; (Raanani ¶22 discloses using an offline analysis component to analyze content and generating classifiers for content based “time windows can be of varying lengths or fixed lengths … and analyze features such as a pitch of the voice,  a topic the customer spoke about first, and the length of the customer's first talk, to generate the classifier” this determined classifiers by the “machine learning algorithm” are used in different embodiments throughout the prior art such as later for example in Raanani ¶63-67 give the full picture of how the classifiers Fig. 5, interpreted to be pre-determined since they are used later on in embodiment of Fig. 6 and in addition reciting “generate an interest profile (e.g., via the interest profile generator 314) with a list of concepts/topics”. See also Raanani ¶29 reciting “The action item identification system can analyze the conversations to identify the action items automatically, e.g., based on a predefined schedule”).
building, by one or more processors, a statistical model for each topic based on the flow indicating predicted success of a topic progression for an incoming conversation; (Raanani ¶23 discloses building F-score statistical real-time analysis of ongoing conversation based on extracted features, mapped to each topic. Raanani ¶23-24 discloses using the real-time analysis to determine the outcome wherein the outcome is interpreted to mean failure or success).
and updating, by one or more processors, the topic progression for the incoming conversation based on the predicted success. (Raanani ¶26 based on a predicted outcome from the real-time analysis component “the on-call guidance may suggest to the representative to quickly wrap up the call in order to spare the representative's time … produce real-time probabilities of various outcomes of the conversations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack with generating, by one or more processors, a list of topics in the conversation based on an identification of one or more predetermined topics and a corresponding expected conversation length from data provided by a scheduling system; and building, by one or more processors, a statistical model for each topic based on the flow indicating predicted success of a topic progression for an incoming conversation; and updating, by one or more processors, the topic progression for the incoming conversation based on the predicted success as disclosed by Raanani to enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time (see Raanani ¶26).

With respect to claim 2, Spivack in view of Raanani disclose: The computer-implemented method of claim 1, further comprising: generating, by one or more processors, a visualized map identifying what interactions are expected for the incoming conversation. (Raanani ¶27 “Upon identifying features in a conversation that are indicative of an action item, the action item identification system generates the action item based on the set of features” which is presenting action items based on predicted conversation flow as illustrated in Raanani Figs. 8-9).

With respect to claim 7, Spivack in view of Raanani disclose: The computer-implemented method of claim 1, further comprising: identifying, by one or more processors, the topics in the conversations using neural network techniques. (Raanani ¶21 discloses analyzing features using “deep neural network (DNN)”).

With respect to claim 8, Spivack discloses: A computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: program instructions to monitor a conversation in a communication system; (Spivack ¶221 discloses monitoring “momentum of each topic in a conversation, dialogue, message, or any stream of text”).
program instructions to generate a list of topics in the conversation; (Spivack ¶63 “generate an interest profile (e.g., via the interest profile generator 314) with a list of concepts/topics”).
program instructions to determine a flow for each topic based on length of time, (Spivack Abstract discloses the intention of “predicting a future momentum for the identified topic”, mapped to a flow of topic while Spivack ¶68 “The statistics or any qualitative data computed as a function of time in a given time period or in real time can be used to detect trends” wherein trend detection is mapped to the flow of topic and time period mapped to length of time).
number of participants, (Spivack ¶221 discloses the trend detection is a function of “size of the crowd (e.g., number of users)”).
and sentiment associated to each topic, (Spivack ¶208 targeting engine using “sentiment on various topics”. Additionally, Spivack ¶230-231 “sentiment of each topic or concept can also be determined to add additional dimensions of data to the topic”).
the flow being the progress of interactions and shifts for each topic; (Spivack ¶56 “detecting, identifying trends, filtering/prioritizing according to topics/trends/what's popular, and for generating interactive user interfaces which depict trends or popular topics/ideas/concepts updatable in real time or near real time. The interactive UI may also be actionable to navigate to or through related topics, tags, ideas, people, users, or content.” Wherein the navigation through topics using the interactive user interface is mapped to progress of interactions. Spivack ¶216-217 “topics can change as the event progresses” based on change of interest in a topic, mapped to shifts for each topic).
program instructions to build a statistical model for each topic based on the flow (Spivack ¶40 “host server 100 operates in real-time or near real-time and is able to generate useful analytics/statistics regarding network or online activity to detect current trends or predict upcoming trends”).
Spivack does not explicitly disclose: “program instructions to generate a list of topics in the conversation based on an identification of one or more predetermined topics and a corresponding expected conversation length from data provided by a scheduling system;” and building, by one or more processors, a statistical model for each topic based on the flow “a statistical model for each topic based on the flow indicating predicted success of a topic progression for an incoming conversation;”
However, Raanani in an analogous art discloses: program instructions to generate a list of topics in the conversation based on an identification of one or more predetermined topics and a corresponding expected conversation length from data provided by a scheduling system; (Raanani ¶22 discloses using an offline analysis component to analyze content and generating classifiers for content based “time windows can be of varying lengths or fixed lengths … and analyze features such as a pitch of the voice,  a topic the customer spoke about first, and the length of the customer's first talk, to generate the classifier” this determined classifiers by the “machine learning algorithm” are used in different embodiments throughout the prior art such as later for example in Raanani ¶63-67 give the full picture of how the classifiers Fig. 5, interpreted to be pre-determined since they are used later on in embodiment of Fig. 6 and in addition reciting “generate an interest profile (e.g., via the interest profile generator 314) with a list of concepts/topics”. See also Raanani ¶29 reciting “The action item identification system can analyze the conversations to identify the action items automatically, e.g., based on a predefined schedule”).
program instructions to build a statistical model for each topic based on the flow to indicating predicted success of a topic progression for an incoming conversation; (Raanani ¶23 discloses building F-score statistical real-time analysis of ongoing conversation based on extracted features, mapped to each topic. Raanani ¶23-24 discloses using the real-time analysis to determine the outcome wherein the outcome is interpreted to mean failure or success).
and program instructions to update the topic progression for the incoming conversation based on the predicted success. (Raanani ¶26 based on a predicted outcome from the real-time analysis component “the on-call guidance may suggest to the representative to quickly wrap up the call in order to spare the representative's time … produce real-time probabilities of various outcomes of the conversations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack with program instructions to generate a list of topics in the conversation based on an identification of one or more predetermined topics and a corresponding expected conversation length from data provided by a scheduling system; and building, by one or more processors, a statistical model for each topic based on the flow indicating predicted success of a topic progression for an incoming conversation; and updating, by one or more processors, the topic progression for the incoming conversation based on the predicted success as disclosed by Raanani to enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time (see Raanani ¶26).

With respect to claim 9, Spivack in view of Raanani disclose: The computer program product of claim 8, further comprising: program instructions, stored on the one or more computer-readable storage media, to generate a visualized map identifying what interactions are expected for the incoming conversation. (Raanani ¶27 “Upon identifying features in a conversation that are indicative of an action item, the action item identification system generates the action item based on the set of features” which is presenting action items based on predicted conversation flow as illustrated in Raanani Figs. 8-9).

With respect to claim 14, Spivack in view of Raanani disclose: The computer program product of claim 8, further comprising: program instructions, stored on the one or more computer-readable storage media, to identify the topics in the conversations using neural network techniques. (Raanani ¶21 discloses analyzing features using “deep neural network (DNN)”).

With respect to claim 15, Spivack discloses: A computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to monitor a conversation in a communication system; (Spivack ¶221 discloses monitoring “momentum of each topic in a conversation, dialogue, message, or any stream of text”).
program instructions to generate a list of topics in the conversation; (Spivack ¶63 “generate an interest profile (e.g., via the interest profile generator 314) with a list of concepts/topics”).
program instructions to determine a flow for each topic based on length of time, (Spivack Abstract discloses the intention of “predicting a future momentum for the identified topic”, mapped to a flow of topic while Spivack ¶68 “The statistics or any qualitative data computed as a function of time in a given time period or in real time can be used to detect trends” wherein trend detection is mapped to the flow of topic and time period mapped to length of time).
number of participants, (Spivack ¶221 discloses the trend detection is a function of “size of the crowd (e.g., number of users)”).
and sentiment associated to each topic, (Spivack ¶208 targeting engine using “sentiment on various topics”. Additionally, Spivack ¶230-231 “sentiment of each topic or concept can also be determined to add additional dimensions of data to the topic”).
the flow being the progress of interactions and shifts for each topic; (Spivack ¶56 “detecting, identifying trends, filtering/prioritizing according to topics/trends/what's popular, and for generating interactive user interfaces which depict trends or popular topics/ideas/concepts updatable in real time or near real time. The interactive UI may also be actionable to navigate to or through related topics, tags, ideas, people, users, or content.” Wherein the navigation through topics using the interactive user interface is mapped to progress of interactions. Spivack ¶216-217 “topics can change as the event progresses” based on change of interest in a topic, mapped to shifts for each topic)
program instructions to build a statistical model for each topic based on the flow (Spivack ¶40 “host server 100 operates in real-time or near real-time and is able to generate useful analytics/statistics regarding network or online activity to detect current trends or predict upcoming trends”).
Spivack does not explicitly disclose: building, by one or more processors, a statistical model for each topic based on the flow “a statistical model for each topic based on the flow indicating predicted success of a topic progression for an incoming conversation;”
However, Raanani in an analogous art discloses: program instructions to generate a list of topics in the conversation based on an identification of one or more predetermined topics and a corresponding expected conversation length from data provided by a scheduling system; (Raanani ¶22 discloses using an offline analysis component to analyze content and generating classifiers for content based “time windows can be of varying lengths or fixed lengths … and analyze features such as a pitch of the voice,  a topic the customer spoke about first, and the length of the customer's first talk, to generate the classifier” this determined classifiers by the “machine learning algorithm” are used in different embodiments throughout the prior art such as later for example in Raanani ¶63-67 give the full picture of how the classifiers Fig. 5, interpreted to be pre-determined since they are used later on in embodiment of Fig. 6 and in addition reciting “generate an interest profile (e.g., via the interest profile generator 314) with a list of concepts/topics”. See also Raanani ¶29 reciting “The action item identification system can analyze the conversations to identify the action items automatically, e.g., based on a predefined schedule”).
program instructions to build a statistical model for each topic based on the flow to indicating predicted success of a topic progression for an incoming conversation; (Raanani ¶23 discloses building F-score statistical real-time analysis of ongoing conversation based on extracted features, mapped to each topic. Raanani ¶23-24 discloses using the real-time analysis to determine the outcome wherein the outcome is interpreted to mean failure or success).
and program instructions to update the topic progression for the incoming conversation based on the predicted success. (Raanani ¶26 based on a predicted outcome from the real-time analysis component “the on-call guidance may suggest to the representative to quickly wrap up the call in order to spare the representative's time … produce real-time probabilities of various outcomes of the conversations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack with program instructions to generate a list of topics in the conversation based on an identification of one or more predetermined topics and a corresponding expected conversation length from data provided by a scheduling system; and building, by one or more processors, a statistical model for each topic based on the flow indicating predicted success of a topic progression for an incoming conversation; and updating, by one or more processors, the topic progression for the incoming conversation based on the predicted success as disclosed by Raanani to enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time (see Raanani ¶26).

With respect to claim 16, Spivack in view of Raanani disclose: The computer system of claim 15, further comprising: program instructions, stored on the one or more computer-readable storage media, to generate a visualized map identifying what interactions are expected for the incoming conversation. (Raanani ¶27 “Upon identifying features in a conversation that are indicative of an action item, the action item identification system generates the action item based on the set of features” which is presenting action items based on predicted conversation flow as illustrated in Raanani Figs. 8-9).

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack and Raanani as applied to claims 1-2, 7-9 and 14-16 above, and further in view of Li et al. (US 20150025931 A1) hereinafter referred to as Li.

With respect to claim 3, Spivack in view of Raanani disclose: The computer-implemented method of claim 1, 
They do not explicitly disclose: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed.
However, Li in an analogous art discloses: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed. (Li background ¶10 “a system for predicting an amount of expected successful outcomes for opportunities over a sequence of future time instances”. Wherein Li ¶29 “a forecasting engine 24, i.e., a processor based computing machine described below, is programmed with mathematical processing capabilities to perform methods based on mathematical/statistical models that determine both win probability” which is combined with transition matrices as per Li ¶85-89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed disclosed by Li to improve success prediction (see Li ¶11).

With respect to claim 4, Spivack in view of Raanani and Li disclose: The computer-implemented method of claim 3, wherein the transition matrix is configured to use one or more analysis techniques selected from group consisting of: regression analysis, conditional probability, and completion probability. (Li ¶49 and 52-57 disclose using regression analysis and ¶11 discloses both completion and conditional probabilities).

With respect to claim 10, Spivack in view of Raanani disclose: The computer program product of claim 8, 
They do not explicitly disclose: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed.
However, Li in an analogous art discloses: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed. (Li background ¶10 “a system for predicting an amount of expected successful outcomes for opportunities over a sequence of future time instances”. Wherein Li ¶29 “a forecasting engine 24, i.e., a processor based computing machine described below, is programmed with mathematical processing capabilities to perform methods based on mathematical/statistical models that determine both win probability” which is combined with transition matrices as per Li ¶85-89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed disclosed by Li to improve success prediction (see Li ¶11).

With respect to claim 11, Spivack in view of Raanani and Li disclose: The computer program product of claim 10, wherein the transition matrix is configured to use one or more analysis techniques selected from group consisting of: regression analysis, conditional probability, and completion probability. (Li ¶49 and 52-57 disclose using regression analysis and ¶11 discloses both completion and conditional probabilities).

With respect to claim 17, Spivack in view of Raanani disclose: The computer system of claim 15, 
They do not explicitly disclose: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed.
However, Li in an analogous art discloses: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed. (Li background ¶10 “a system for predicting an amount of expected successful outcomes for opportunities over a sequence of future time instances”. Wherein Li ¶29 “a forecasting engine 24, i.e., a processor based computing machine described below, is programmed with mathematical processing capabilities to perform methods based on mathematical/statistical models that determine both win probability” which is combined with transition matrices as per Li ¶85-89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed disclosed by Li to improve success prediction (see Li ¶11).

With respect to claim 18, Spivack in view of Raanani and Li disclose: The computer system of claim 17, wherein the transition matrix is configured to use one or more analysis techniques selected from group consisting of. regression analysis, conditional probability, and completion probability. (Li ¶49 and 52-57 disclose using regression analysis and ¶11 discloses both completion and conditional probabilities).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack and Raanani as applied to claims 1-2, 7-9 and 14-16 above, and further in view of Matias et al. (US 20210314440 A1) hereinafter referred to as Matias.

With respect to claim 5, Spivack in view of Raanani disclose: The computer-implemented method of claim 1, wherein updating the topic progression for the incoming conversation includes 
They do not explicitly disclose: removing, by one or more processors, a participant from the incoming conversation based on a determination that the participant is unnecessary and negatively impacting flow from the incoming conversation.
However, Matias in an analogous art discloses: removing, by one or more processors, a participant from the incoming conversation based on a determination that the participant is unnecessary and negatively impacting flow from the incoming conversation. (Matias ¶99 recites “CSS module 220 may determine a sentiment of a caller to determine whether to interrogate, bypass an interrogation, or block an incoming call. For example, CSS module 220 may determine a caller's responses to include tonal inflections, words, or other qualities that cause ML model of CSS module 220 to classify a caller according to a particular emotional state and handle a call accordingly. For instance, an angry caller may never be passed on to a user and always either sent to voicemail or blocked.” Wherein the blocking is mapped from being removed from the que of incoming calls that could be forwarded to an actual person).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein removing, by one or more processors, a participant from the incoming conversation based on a determination that the participant is unnecessary and negatively impacting flow from the incoming conversation as disclosed by Matias to prevent someone from disrupting and impacting a meeting negatively (see Matias ¶99).

With respect to claim 12, Spivack in view of Raanani disclose: The computer program product of claim 8, wherein program instructions to update the topic progression include 
They do not explicitly disclose: program instructions to remove a participant from the incoming conversation based on a determination that the participant is unnecessary and negatively impacting flow from the incoming conversation.
However, Matias in an analogous art discloses: program instructions to remove a participant from the incoming conversation based on a determination that the participant is unnecessary and negatively impacting flow from the incoming conversation. (Matias ¶99 recites “CSS module 220 may determine a sentiment of a caller to determine whether to interrogate, bypass an interrogation, or block an incoming call. For example, CSS module 220 may determine a caller's responses to include tonal inflections, words, or other qualities that cause ML model of CSS module 220 to classify a caller according to a particular emotional state and handle a call accordingly. For instance, an angry caller may never be passed on to a user and always either sent to voicemail or blocked.” Wherein the blocking is mapped from being removed from the que of incoming calls that could be forwarded to an actual person).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani with program instructions to remove a participant from the incoming conversation based on a determination that the participant is unnecessary and negatively impacting flow from the incoming conversation as disclosed by Matias to prevent someone from disrupting and impacting a meeting negatively (see Matias ¶99).

With respect to claim 19, Spivack in view of Raanani disclose: The computer system of claim 15, wherein program instructions to update the topic progression include 
They do not explicitly disclose: program instructions to remove a participant from the incoming conversation based on a determination that the participant is unnecessary and negatively impacting flow from the incoming conversation.
However, Matias in an analogous art discloses: program instructions to remove a participant from the incoming conversation based on a determination that the participant is unnecessary and negatively impacting flow from the incoming conversation. (Matias ¶99 recites “CSS module 220 may determine a sentiment of a caller to determine whether to interrogate, bypass an interrogation, or block an incoming call. For example, CSS module 220 may determine a caller's responses to include tonal inflections, words, or other qualities that cause ML model of CSS module 220 to classify a caller according to a particular emotional state and handle a call accordingly. For instance, an angry caller may never be passed on to a user and always either sent to voicemail or blocked.” Wherein the blocking is mapped from being removed from the que of incoming calls that could be forwarded to an actual person).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani with program instructions to remove a participant from the incoming conversation based on a determination that the participant is unnecessary and negatively impacting flow from the incoming conversation as disclosed by Matias to prevent someone from disrupting and impacting a meeting negatively (see Matias ¶99).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack and Raanani as applied to claims 1-2, 7-9 and 14-16 above, and further in view of Bruchelt (US 20120115449 A1) hereinafter referred to as Bruchelt.

With respect to claim 6, Spivack in view of Raanani disclose: The computer-implemented method of claim 1, 
They do not explicitly disclose: “wherein updating the topic progression for the incoming conversation includes updating, by one or more processors, a meeting agenda of a schedule for the incoming conversation”.
However, Bruchelt in an analogous art discloses: wherein updating the topic progression for the incoming conversation includes updating, by one or more processors, a meeting agenda of a schedule for the incoming conversation. (applicant specifications does not give much details for this limitation such as in their specifications ¶66-67, which is interpreted as broadly as reasonably possible as presented by the claim language. In light of topic progression disclosed by Spivack in view of Raanani as mapped above, additionally Bruchelt ¶22 recites “a prediction that the event is the reason for the call” which also includes Bruchelt ¶28 “scheduling information related to the contact is displayed on the mobile device before the call is answered” interpreted as updating predicted reason for a call, “reason for a call” can also broadly interpreted as a meeting agenda, and includes updating display with scheduling information of incoming conversation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein updating the topic progression for the incoming conversation includes updating, by one or more processors, a meeting agenda of a schedule for the incoming conversation as disclosed by Bruchelt to remind the receiver for the intent of the conversation and its purpose and update schedule accordingly (see Bruchelt ¶4).

With respect to claim 13, Spivack in view of Raanani disclose: The computer program product of claim 8, 
They do not explicitly disclose: “wherein program instructions to update the topic progression include program instructions to update a meeting agenda of a schedule for the incoming conversation.”.
However, Bruchelt in an analogous art discloses wherein program instructions to update the topic progression include program instructions to update a meeting agenda of a schedule for the incoming conversation. (applicant specifications does not give much details for this limitation such as in their specifications ¶66-67, which is interpreted as broadly as reasonably possible as presented by the claim language. In light of topic progression disclosed by Spivack in view of Raanani as mapped above, additionally Bruchelt ¶22 recites “a prediction that the event is the reason for the call” which also includes Bruchelt ¶28 “scheduling information related to the contact is displayed on the mobile device before the call is answered” interpreted as updating predicted reason for a call, “reason for a call” can also broadly interpreted as a meeting agenda, and includes updating display with scheduling information of incoming conversation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein updating the topic progression for the incoming conversation includes updating, by one or more processors, a meeting agenda of a schedule for the incoming conversation as disclosed by Bruchelt to remind the receiver for the intent of the conversation and its purpose and update schedule accordingly (see Bruchelt ¶4).

With respect to claim 20, Spivack in view of Raanani disclose: The computer system of claim 15, 
They do not explicitly disclose: “wherein program instructions to update the topic progression include program instructions to update a meeting agenda of a schedule for the incoming conversation”.
However, Bruchelt in an analogous art discloses: wherein program instructions to update the topic progression include program instructions to update a meeting agenda of a schedule for the incoming conversation. (applicant specifications does not give much details for this limitation such as in their specifications ¶66-67, which is interpreted as broadly as reasonably possible as presented by the claim language. In light of topic progression disclosed by Spivack in view of Raanani as mapped above, additionally Bruchelt ¶22 recites “a prediction that the event is the reason for the call” which also includes Bruchelt ¶28 “scheduling information related to the contact is displayed on the mobile device before the call is answered” interpreted as updating predicted reason for a call, “reason for a call” can also broadly interpreted as a meeting agenda, and includes updating display with scheduling information of incoming conversation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein updating the topic progression for the incoming conversation includes updating, by one or more processors, a meeting agenda of a schedule for the incoming conversation as disclosed by Bruchelt to remind the receiver for the intent of the conversation and its purpose and update schedule accordingly (see Bruchelt ¶4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rajendran et al. (US 20190197361 A1) ¶53 recites “the system may predict call duration based on a plurality of pre-defined rules”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493

/Michael Simitoski/Primary Examiner, Art Unit 2493